DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghezel-Ayagh (2008/0187789).
Ghezel-Ayagh discloses a fuel cell comprising an anode compartment 3, a cathode compartment 4, a heat engine assembly 1, wherein the anode and cathode are separated by an electrolyte (figure 1). The anode compartment comprises receives fuel from a fuel supply path 6 and an output anode exhaust. The cathode receives oxidant gas and output exhaust ([0021]). The heat engine assembly includes an oxidizer, combustor, or burner 8 (instant regenerator which oxidizes the mediator reduced by the cathode, and comprises a gas discharge path see figure 1), and the oxidant supply gas (air; feed path; part of circulation path) is compressed or pressurized in the compression section or cycle 16 of the heat engine assembly and fed to a heat exchanger 17, and is heated by the cathode exhaust gas delivered from 15 ([0023]), [0024]). The reference further comprises a fuel line 6 which carries the fuel through a water transfer assembly via a water supply line 13 to produce humidified fuel ([0030]). This fuel is then pre-heated in the heat recovery unit 15 via a second heat exchanger 6B included in 15, heated by recovering hear from the exhaust gas, followed by deoxidation in a deoxidizer/ preconverter unit 6D ([0030]-[0039], [0044], [0049]; instant claims 1, 2,and 5-7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creeth et al (2012/0107702) in view of Ghezel-Ayagh.
Creeth et al disclose a redox fuel cell comprising a catholyte solution comprising a redox mediator couple, a regeneration zone, supply means for supplying an oxidant to the fuel cell to supply an oxidant to the regeneration zone. In reference to figure 1, the reference describes a redox flow battery comprising a regenerator 8, which reoxidizes a reduced mediator in the catholyte which has been circulated from the cathode to the regenerator. The regenerator includes an inlet 10 to receive oxidant gas to reoxidize the reduced mediator, which is then discharged through has discharge path 13, 14. A condenser 15 is present in the outlet line 14 to recover and return water to the catholyte ([0014]-[0119]; instant claim 8). The regenerator further comprises in an outlet port 11 to circulate the regenerated redox couple in the catholyte to line 5a and recycle pump 7 and to the anode chambers of the fuel cell and to the cathode and to line 5b. Lines are insulated with glass fiber insulation ([0124]; instant claims 3, 4). The reference fails to teach a heat exchanger to pre-heat the catholyte, however, the reference teaches that known modifications may be made. 
Ghezel-Ayagh, as discussed above, teaches a similar fuel cell, and further teaches that it is known to include a heat exchanger to produce a high efficiency system by maintaining the temperature. 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the device of Creeth et al, modifying the system to improve efficiency, by including a heat exchanger as taught by Ghezel-Ayagh.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722